Opinion filed November 17, 2022




                                    In The

        Eleventh Court of Appeals
                                  __________

                              No. 11-15-00248-CV
                                  __________

                      TNC ENERGY, LLC, Appellant
                                       V.
              CRESCENT SUPPLY COMPANY, Appellee


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 10328-D


                     MEMORANDUM OPINION
      Appellant, TNC Energy, LLC, timely filed a restricted appeal from a final
default judgment signed by the trial judge on April 10, 2015. Soon thereafter,
Appellant filed in this court a notice indicating that it was the subject of an
involuntary bankruptcy proceeding, and we immediately abated the appeal. See
TEX. R. APP. P. 8.1, 8.2. Over the past several years, we have requested that the
parties inform this court of the status of the bankruptcy proceedings or any other
event that would allow this appeal to be reinstated. See TEX. R. APP. P. 8.3. On
October 26, 2022, Appellant advised this court that “the Bankruptcy was fully
administered and closed, which included a discharge of the remaining claim by
Crescent Supply Company” against Appellant. Appellant therefore suggested that
this appeal could be reinstated and dismissed.
      After receiving the notification from Appellant regarding the discharge in
bankruptcy, we informed the parties by letter that the appeal appeared to be moot
and subject to dismissal. We requested that the parties respond and show grounds
to continue the appeal. See TEX. R. APP. P. 42.3. Neither of the parties did so.
      Accordingly, we dismiss this appeal.


                                                    PER CURIAM


November 17, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2